Philips, P. J.
This is a proceeding by attachment, instituted by respondent against William Rupp in a justice’s court. The appellant, the Missouri Pacific Railroad Company, was sought to be summoned as garnishee. The return of the officer making service is as follows:
“ Served the within summons on the within named Missouri Pacific Eailway Company by delivering a true copy of it to William Barrowman, the resident station agent of said Missouri Pacific Eailway Company, at the business office of said company, the president or other chief officer of said company not found in this county.
“Jas. T. Wallis, Constable.”
Judgment by default was taken against the garnishee in the justice’s court, and from that judgment the garnishee duly appealed to the common pleas court of Moberly. At the trial in the common pleas court the garnishee objected to the introduction of any evidence by the plaintiff, on the ground that the justice of the peace had not acquired jurisdiction over the person of the garnishee nor over the subject matter. This objection was overruled, and the court found the issues for plaintiff, and rendered judgment against the garnishee for the amount found in its hands owing to said Rupp. From this judgment the garnishee prosecutes this appeal.
It is quite clear that neither the common pleas court nor the justice of the peace had acquired jurisdiction to render judgment against the garnishee. The service of summons was bad.' It does not appear that the station agent on whom service was had was “the nearest *400station or freight agent of such corporation in the county.” This is fatal. Haley v. H & St. Jo. R. R. Co., 80 Mo. 112.
The judgment of the common pleas court is reversed, and the cause remanded with directions to the common pleas court to discharge the garnishee.
All concur.